IN THE SUPREME COURT OF THE STATE OF DELAWARE


JOHN T. WEST,*                             §
                                           §      No. 538, 2015
       Petitioner Below-Appellant,         §
                                           §      Court Below:
              v.                           §      Family Court of the
                                           §      State of Delaware, in and for
TRACEY WEST,                               §      New Castle County
                                           §
                                           §      File No. CN11-02703
       Respondent Below-Appellee.          §      Petition No. 12-03948

                             Submitted: March 9, 2016
                             Decided: March 10, 2016

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                         ORDER

              This 10th day of March 2016, upon consideration of the briefs of the parties,

and having concluded that the same should be affirmed on the basis of and for the reasons

assigned by the Family Court in its September 24, 2015 Order;

          NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court be, and the same hereby is, AFFIRMED.

                                           BY THE COURT:


                                           /s/ Karen L. Valihura
                                                  Justice




*
 By Order dated October 7, 2015, the Court assigned pseudonyms to the parties. Del. Supr. Ct.
R. 7(d).